--------------------------------------------------------------------------------

Exhibit 10.26
 
SECURITY AGREEMENT
 
          This Security Agreement (“Agreement”), dated as of June11, 2010, is
entered into by and between LATTICE, INCORPORATED, a Delaware corporation, with
offices at 7150 N. Park Drive, Suite 500, Pennsauken, NJ 08109, and LATTICE
GOVERNMENT SERVICES, INC. (“LGS” and formerly know as Ricciardi Technologies,
Inc.), a corporation of the Commonwealth of Virginia with offices at 2411 Dulles
Corner Park, Suite 220, Herndon, VA 20171 (each individually a “Debtor”; and
collectively, the “Debtors’’) and I. Wistar Morris with offices at Suite 300, 4
Tower Bridge, 200 Barr Harbor Drive, West Conshohocken, PA 19428 (the “Secured
Party”).
 
BACKGROUND
 
       A.          Debtors are indebted to Secured Party pursuant to the terms
of a certain Promissory Note bearing even date herewith in the principal amount
of $1,250,000.00 (as it may hereafter be modified, supplemented or replaced, the
“Note”).
 
       B.          Secured Party desires to obtain and Debtors desire to grant
Secured Party security for all of the Obligations as defined below.
 
    NOW, THEREFORE, with the foregoing Background hereinafter deemed
incorporated by reference and made part hereof, Debtors and Secured Party,
intending to be legally bound hereby, promise and agree as follows:
 
       1.          LGS hereby grant to Secured Party a continuing lien on and
security interest in the following property of LGS, all whether now owned or
hereafter created, arising or acquired (hereinafter referred to as the
“Collateral”): All accounts, accounts receivable, and deposit accounts, and all
cash and non-cash proceeds related the contracts set forth on attached Exhibit
“A.”
 
       2.          The security interest hereby granted is to secure all
obligations and liabilities of every kind or nature of Debtors to Secured Party
under the Note, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including without limitation,
all principal and interest (all of the foregoing, hereinafter collectively
referred to as the “Obligations”).
 
       3.          Debtors represent and warrant that: (a) each Debtor’s chief
executive office is located at the location set forth in, and its full corporate
name and jurisdiction of incorporation are set forth in, the introduction to
this Agreement; and (c) the execution and delivery by Debtors of this Agreement
and all related instruments, agreement and documents and performance of the
transactions contemplated herein and therein (i) are and will be within the
corporate or limited liability company powers of Debtors, (ii) have been
authorized by all necessary action of Debtors; and this Agreement and any other
agreements, instruments or documents executed and/or delivered in connection
herewith shall be valid, binding and enforceable against Debtors in accordance
with their respective terms.
 
 
 

--------------------------------------------------------------------------------

 
 
       4.          LGS covenants and agrees that it shall: (a) following an
Event of Default, allow Secured Party, by or through any of its officers,
agents, attorneys, or accountants, to examine or inspect the Collateral wherever
located; (b) do, obtain, make, execute and deliver all such additional and
further acts, things, deeds, assurances and instruments as Secured Party may
reasonably require to evidence, perfect or otherwise vest in and assure to
Secured Party its rights hereunder and in or to the Collateral, and the proceeds
thereof; and (c) promptly notify the Secured Party in writing in advance of any
change in location of its chief executive office shown herein.
 
       5.          Each of the following events or conditions shall constitute
an event of default (“Event of Default”): (a) failure of the Debtors to perform
or observe any covenant or agreement contained in this Agreement; or (b) the
occurrence of an “Event of Default” under the Note.
 
       6.           Upon the occurrence of an Event of Default and at any time
thereafter, the Secured Party may declare all Obligations secured hereby
immediately due and payable (or such Obligations shall be automatically due and
payable under the terms of the Note) and Secured Party shall have, in addition
to any remedies provided herein or by any other applicable law, all of the
rights and remedies of a secured party under the Uniform Commercial Code, as
enacted in New Jersey and as in effect from time to time (the ‘‘Code”). As
permitted by such Code, the Secured Party may (i) peaceably by its own means or
with judicial assistance enter the premises of LGS and take possession of the
Collateral, or (ii) require LGS to assemble the Collateral and make it available
to the Secured Party at a place designated by the Secured Party. Following an
Event of Default the Secured Party or its representative is hereby irrevocably
made, constituted and appointed the true and lawful attorney for LGS (without
requiring it to act as such) with full power of substitution to endorse the name
of LGS upon any and all checks, drafts, money orders and other instruments for
the payment of monies that are payable to such Debtor and constitute collections
on such Debtor’s accounts receivable or other Collateral to the extent permitted
by law or regulation. Debtors shall cooperate with and shall not interfere with
or impede the exercise by Secured Party of its rights and remedies hereunder.
 
       7.          The Secured Party shall not be deemed to have waived any of
the Secured Party’s rights hereunder or under any other agreement, instrument or
paper signed by each Debtor unless such waiver is in writing and signed by the
Secured Party. No delay or omission on the part of the Secured Party in
exercising any right shall operate as a waiver of such right or any other right.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion.
 
       8.          Debtors shall do anything further that may be lawfully and
reasonably required by Secured Party to secure Secured Party and effectuate the
intentions and objects of this Agreement, including, but not limited to, the
execution and delivery of continuation statements, amendments to financing
statements, and any other documents required hereunder. Nothing herein contained
shall prevent or restrict Secured Party from preparing and filing financing
statements and amendment statements to the extent permitted by the Code.
 
       9.          This Agreement and all related documents shall be governed
and controlled by the internal laws of the State of New Jersey as to
interpretation, enforcement, validity, construction, effect and in all other
respects. Debtors and Secured Party irrevocably consent to the jurisdiction of
the state and federal courts located in New Jersey in any and all actions and
proceedings arising hereunder.
 
 
-2-

--------------------------------------------------------------------------------

 
 
       10.          The provisions of this Agreement and other agreements and
documents referred to herein are to be deemed severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.
 
       11.          This Agreement together with any documents referenced herein
constitute the entire understanding of the parties hereto regarding the subject
matter hereof.
 
       12.          No modification hereof or waiver of any provision hereof
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
 
       13.          Each individual signatory hereto represents and warrants
that he/she is duly authorized to execute this Agreement on behalf of his
principal and that he executes the Agreement in such capacity and not as a
party.
 
       14.          All provisions herein shall inure to, and become binding
upon, the successors, representatives, trustees, administrators, executors,
heirs and assigns of the parties hereto.
 
       15.           SECURED PARTY AND DEBTORS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL IN ANY AND ALL
DISPUTES BETWEEN SECURED PARTY AND DEBTORS HEREUNDER.
 
       16.          Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given only if delivered personally or sent by registered or
certified mail or by Federal Express or other nationally recognized overnight
courier service, postage prepaid, or by facsimile, with written confirmation to
follow, to the parties at their respective addresses set forth above, or to such
other address(es) as the addressee may specify in a notice duly given to the
sender as provided herein. Such notice, request, demand, waiver, consent,
approval or other communication will be deemed to have been given as of the date
so delivered.
 
       17.          This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument.
 
[Remainder of the page intentionally left blank]
 
 
-3-

--------------------------------------------------------------------------------

 
 
[Signature Page Security Agreement]
 
    IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first set forth above.

              DEBTORS              
LATTICE, INC.
       
By:
/s/ Paul Burgess    
Name:
Paul Burgess  
Title:
CEO

           
LATTICE GOVERNMENTAL SERVICES, INC.
       
By:
/s/ Kenneth E. Kaizer
   
Name:
KENNETH E. KAIZER
 
Title:
PRESIDENT
       
SECURED PARTY
     
I. WISTAR MORRIS
       /s/ I. Wistar Morris  

 
 
-4-

--------------------------------------------------------------------------------

 
Exhibit “A”
 
 
 
 
[Redacted - Confidential]